Citation Nr: 1316432	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-45 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for the residuals of a torn meniscus, right knee.

2.  Entitlement to service connection for a sternoclavicular disorder.

3.  Entitlement to service connection for cholecystitis.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for chrondromalacia, right knee.

6.  Entitlement to service connection for a lipoma on the right shoulder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for bone spurs in the lower back.

9.  Entitlement to service connection for tendonitis of the feet.

10.  Entitlement to service connection for DeQuervain's tendonitis of the left hand.

11.  Entitlement to service connection for the residuals of a right foot injury.

12.  Entitlement to service connection for granulomatous disease of the lungs.

13.  Entitlement to service connection for an epidermal inclusion cyst/ lipoma on the scrotum.

14.  Entitlement to service connection for bilateral lower extremity edema.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1979.  He had additional service with the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO in Huntington, West Virginia.  The control of the case currently resides with the RO in Jackson, Mississippi.

The issues of service connection for varicose veins, bilateral lower extremity edema, lipoma of the scrotum, granulomatous disease of the lungs, bone spurs in the lower back, and a right foot injury are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to the residuals of a torn meniscus of the right knee or any chronic right knee disorder including arthritis during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.  

2.  The Veteran is not shown to have manifested complaints or findings referable to  a chronic sternoclavicular disorder including arthritis during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.

3.  The Veteran is not shown to have manifested complaints or findings referable to chondromalacia of the right knee or any chronic right knee disorder during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.

4.  The Veteran is not shown to have manifested complaints or findings referable to a lipoma of the right shoulder during his period of active service or for many years thereafter or in connection with any subsequent period of active duty for training.

5.  The Veteran is not shown to have manifested complaints or findings referable to   a chronic cervical spine disorder during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.

6.  The Veteran is not shown to have manifested complaints or findings referable to tendonitis of the feet or other chronic foot disorder during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.

7.  The Veteran is not shown to have manifested complaints or findings referable to DeQuervain's tendonitis of the left hand during or for many years after his period of active service or in connection with any subsequent period of active or inactive duty for training.

8.  The Veteran is not shown to have manifested complaints or findings referable to cholecystitis or chronic gallbladder disease during or for many years after his period of active service or in connection with any subsequent period of active duty for training.  

9.  The Veteran is not found to have presented credible lay assertion sufficient to link the onset of any claimed right knee condition, sternoclavicular disorder, lipoma of the right shoulder, cervical spine condition, foot disorder, left hand condition or gallbladder disease to a documented event or incident of his period of active service or any subsequent period of active or inactive duty for training during his long participation in the Reserve.  


CONCLUSIONS OF LAW

1.  The Veteran does have a disability manifested torn meniscus of the right knee due to a disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training; nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

2.  The Veteran does not have a sternoclavicular disability due to disease or injury that was not incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training; nor may any arthritis be presumed to have been incurred in active service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

3.  The Veteran does not have a disability manifested by a lipoma of the right shoulder due to a disease that was incurred in or aggravated by active service or a period of active duty for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012)

4. The Veteran does not have a cervical spine disability due to disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training; nor may any arthritis be presumed to have been incurred in active service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

5.  The Veteran does not have a disability manifested by chondromalacia of the right knee due to disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

6.  The Veteran does not have a disability manifested by tendonitis of the feet due to disease or injury that was incurred in or aggravated by active service or an injury that was incurred in or aggravated by a period of inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

7.  The Veteran does not have a disability manifested by DeQuervain's tendonitis of the left hand due to disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).

8.  The Veteran does not have a disability manifested by cholecystitis due to disease or injury that was incurred in or aggravated by active  service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

The VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  

Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  

However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  

Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in September 2009 which explained the respective duties of VA and the claimant with respect to obtaining evidence in support of the claim.  

The September 2009 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained how VA assigns ratings and effective dates for service connected disabilities.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, the record including service treatment records, private treatment records, and written statements from the Veteran.  In a September 2009 letter the Veteran asserted that all medical documentation pertinent to his claim had already been provided.  There is no indication that other evidence exists that is relevant to the Veteran's claims.

The Veteran was not afforded a VA examination.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  

An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

In this case, VA is not required to provide an examination because the record does not contain any competent and credible evidence that tends to link the torn meniscus of the right knee, sternoclavicular disorder, cholecystitis, chronodomalacia of the right knee, lipoma on the right shoulder, cervical spine disorder, tendonitis of the feet, or DeQuervain's tendonitis of the left hand to a documented event or incident of his active.

For these reasons, the Board finds that VA satisfied the requirements of VCAA in this case.


 Service connection

The Veteran contends that his torn meniscus, right knee, sternoclavicular disorder, chrondromalacia, right knee, lipoma right shoulder, cervical spine disorder, bone spurs in the low back, tendonitis of the feet, and DeQuervain's tendonitis of the left hand are due to his military service that included a period of active service and long service in the Reserve.  Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), such as arthritis, are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The Board notes that service as a civilian employee of a military department does not constitute active military service.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


      1.  Torn meniscus, right knee.
      
A careful review of the service treatment records dating from 1970 to 1979 does not show complaints or findings referable to a torn meniscus of the right knee or a right knee injury.  There is also no evidence of right knee arthritis within a year after the Veteran's active service.

The private treatment records show that, in December 2000, the Veteran injured his right knee stepping off of a deer stand.  The treatment records from 2001 indicate that the Veteran experienced right knee pain.  The April 2001 treatment records show a right knee possible medial meniscal tear versus chondral injury.  

An undated treatment record from an MRI assessed the Veteran as having right knee pain, possible degenerative arthritis with pain coming from the chondral flaps of the knee versus synovitis of his right knee secondary to advancing degenerative joint disease.  

While the Veteran does not appear to have suffered a torn meniscus of the right knee based on the MRI performed many years after his period of active service, none of the identified right knee pathology is shown to have been causally linked to any injury or other event of his period of active service.  The Veteran also was a member of the Air Force Reserve from April 1981 to April 2005, but this one identified episode of injury was not shown to have been incurred during a period of active or inactive duty for training.  

Significantly, in connection with his VA Form 9 the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or occurred during active or inactive duty for training.  He asserted that, since he spent quite a bit of time in the Reserve performing military duties, it was possible that this injury could have occurred during his time in the Reserve.  

Thus, to the extent that the Veteran has indicated that could not associate his claimed right knee disability to an injury during a period of active or inactive duty for training, there is no basis for the grant of service connection under the law.  


	2.  Sternoclavicular disorder

The service treatment records from the Veteran's period of active service do not show complaints or findings referable to a sternoclavicular disorder.  There is no evidence of sternoclavicular arthritis within one year of the Veteran's period of active service or until many years thereafter.

A bone scan dated in February 2004 showed that there was mild increased activity within the sternoclavicular joints, bilaterally, probably degenerative in origin.  Otherwise, the whole body scan was normal.

When the Veteran was a member of the Reserve from April 1981 to April 2005, there is no showing of sternoclavicular injury or related pathology during a period of active or inactive duty for training.  

Once again, it is noted that, on his VA Form 9 the Veteran asserted that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during any active or inactive duty for training and that, since he spent quite a bit of time in the Reserve, it was possible that this disorder could have had its onset during his time in Reserve.  

Thus, to the extent that the Veteran has not associated the onset of the claimed sternoclavicular disorder to a specific event during his period of active service or any period of active or inactive duty for training, there is no basis for the grant of service connection under the law.  


	3.  Chrondromalacia, right knee

A careful review of the service treatment records from the period of active service does not show complaints or findings referable to chondromalacia of right knee.

The submitted private treatment records showed that, in December 2000, the Veteran injured his right knee stepping off of a deer stand.  The treatment records from 2001 indicate that the Veteran experienced right knee pain.  An April 2001 treatment records showed a possible right knee medial meniscal tear versus chondral injury.  

An undated treatment record after an MRI assessed right knee pain, possible degenerative arthritis with pain coming from the chondral flaps of the knee versus synovitis of his right knee secondary to advancing degenerative joint disease.  The MRI study also showed Grade II-IV tricompartmental chondromalacia.

While the evidence shows that the Veteran injured his right knee and had chondromalacia, this was many years after his period of active service.  Significantly, there is no showing or assertion any right knee pathology had its clinical onset during a period of active or inactive duty for training.  

As noted, on his VA Form 9, the Veteran asserted that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that, since he spent quite a bit of time in the Reserve performing military duties, it was possible that this disorder could have onset during his time in Reserve.  

Thus, to the extent that the Veteran has not associated the claimed chondromalacia of the right knee to a specific event of active service or any period of active or inactive duty for training, there is no basis for the grant of service connection under the law.


	4.  Lipoma, right shoulder

The service treatment records from the Veteran's period of active service do not include complaints or findings referable to a lipoma on the right shoulder.  Possible lipomas of the scrotum were noted, but there was no involvement of the right shoulder.  

A July 2009 letter from the Veteran's doctor indicated that the Veteran had a lipoma on his shoulder that was causing some pain.  This was many years after his period of active service.  

There is no medical evidence that tends to link the development of the claimed lipoma of the right shoulder to his period of active service or an identified period of active duty for training. 

On his VA Form 9, it is noted that the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that since he spent quite a bit of time in the Reserves performing military duties it was possible that this disorder could have onset during his Reserve time.  

Thus, to the extent that the Veteran has not associated the onset of right shoulder lipoma to a specific event of any period of service, there is no basis for the grant of service under the law.  

The Veteran does assert that his lipoma was caused by his exposure to herbicides in the Republic of Vietnam.  

The Veteran served as a pilot in the Republic of Vietnam, so exposure to herbicides is conceded.  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  A lipoma is not one of these diseases.

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 (1996).  

Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, however, the Veteran has offered no medical evidence to support his lay assertion that the claimed lipoma is due to his exposure to herbicides, aviation fuels, or other such hazardous materials during service.  

The Veteran in this sense lacks the expertise necessary to offer a medical opinion that would serve to link the development of the lipoma of the right shoulder to an event or incident of his service.  

Moreover, as noted, he has offered no credible lay assertions that tend to link the onset of the lipoma of the right shoulder to his period of active service or an period of active duty for training.  

Accordingly, on this record, service connection for a lipoma of the right shoulder must be denied.


	5.  Cervical spine disorder

A careful review of the service treatment records for his period of active service are negative for complaints or findings referable to a cervical spine disorder.  No treatment for arthritis of the cervical spine is shown within one year of that active service.  

An undated treatment record indicates that the Veteran complained of having a grinding sensation in his neck that did not really bother him.  No diagnosis related to the cervical spine was rendered at that time.   

There is no documentation showing a neck disease or injury during a period of active duty for training or a neck injury during a period of inactive duty for training.  

On his VA Form 9, the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that, since he spent quite a bit of time in the Reserves performing military duties, it was possible that this disorder could have onset during his Reserve time.  

To the extent that the Veteran has not associated the claimed neck disorder to a specific event of his service in Reserve, there is no basis for the grant of service connection.




6.  Cholecystitis

A careful review of the service treatment records does not show complaints or findings referable to a gallbladder disorder or cholecystitis during the Veteran's period of active military service or for many years thereafter.  

A May 1993 letter from a physician indicated that the Veteran underwent a laparoscopic cholecystectomy for chronic cholecystitis with cholelithiasis.  He recovered without complications and was noted to be able to perform any and all activities.  However, there is no showing that the cholecystitis had it clinical onset during a period of active or inactive duty for training.  

On his VA Form 9, the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that, since he spent quite a bit of time in the Reserve, it was possible that this disorder could have had its onset during his time in the Reserve.  

Thus, to the extent that the Veteran has not associated the onset of the gallbladder disorder to specific event during his time in the Reserve, there is no basis for the granted of service connection under the law.


7.  Tendonitis of the feet

The service treatment records from the Veteran's period of active service are negative for complaints or findings referable to tendonitis of the feet.  

In November 1997, the Veteran complained of having pain in the lateral aspect of both feet.  He had a burning pain over the metatarsal heads.  It was worse with certain shoes and with standing.  No diagnosis was made at that time.  An undated treatment record also showed a diagnosis of metatarsalgia in both feet. 

Thus, on this record, there is not showing of a foot disorder during the Veteran's period of active service.  

On his VA Form 9, the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that, since he spent quite a bit of time in the Reserve, it was possible that this disorder could have had its onset during his time in the Reserve.  

Thus, to the extent that the Veteran has not associated the onset of the claimed foot disorder to a specific event of a period of active or inactive duty for training, there is no basis for the grant service connection under law.


8.  DeQuervain's tendonitis of the left hand

There are no complaints or findings referable to DeQuervains's tendonitis of the left hand during the Veteran's period of active service.  

An October 2000 treatment record reflected that the Veteran reported having a one month history of left wrist pain.  He denied any history of trauma and had pain any time he moved his thumb.  The impression was that of DeQuervain's tendonitis of the left wrist.  However, there is no medical evidence that would tend to link the onset any left hand disorder to the Veteran's period of active service.  

A follow up visit in the following month reflected that the Veteran's was still experiencing left wrist pain.  The physician recommended a steroid injection or, if that did not work, a surgical release of the first dorsal extensor compartment.

On his VA Form 9, the Veteran indicated that he could not say with certainty whether the diseases and injuries he was claiming were caused by military service or if they occurred during active duty for training or inactive duty for training and that, since he spent quite a bit of time in the Reserve, it was possible that the claimed left hand disorder could have had its onset during his time in the Reserve.  

Thus, to the extent that the Veteran has not associated the claimed left hand disorder to a specific event of a period of active or inactive duty for training, there is no basis for the grant of service connection under the law.


ORDER

Service connection for a torn meniscus, right knee, is denied.

Service connection for a sternoclavicular disorder is denied.

Service connection for cholecystitis is denied.

Service connection for chrondromalacia, right knee, is denied.

Service connection for a lipoma on the right shoulder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for tendonitis of the feet is denied.  

Service connection for DeQuervain's tendonitis of the left hand is denied.  


REMAND

With respect to the claimed varicose veins and lower extremity edema, the service treatment records show that the Veteran was diagnosed with mild varicose veins in July 1973.  On his separation examination, the Veteran reported that he had leg cramps.  The treatment records after service reflect that the Veteran had continuing problems with lower extremity edema which might have been related to varicose veins.  

Additionally, the Veteran is competent to report that he currently has swelling and varicose veins on his legs.  Therefore, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed varicose veins and lower extremity edema.  

With respect to the claimed bone spurs in the lower back, some complaints of back pain were noted in service.  Given the low standard for determining when the Veteran should be afforded a VA examination, the Veteran should be examined to determine the nature and likely etiology of the claimed lower back disorder.

With respect to the claimed lipoma of the scrotum, the service treatment records do show findings of epidermal inclusion cysts vs. lipomas of scrotum.  The Veteran should be examined to determine if there are any current residuals of this condition.

With respect to the claimed granulomatous disease of the lungs, an undated x-ray report indicated old granulomatous disease in the lungs.  The service treatment records also reflect numerous complaints of coughs and upper respiratory infections.  Hence, the Veteran should be examined to determine the nature and likely etiology of the claimed lung condition.

With respect to the claimed right foot disorder, unlike the Veteran's other claims, a specific date had been identified for the Veteran sustaining a right foot injury on May 26, 1986.  The Veteran could not recall his duty status at the time this particular injury occurred.  

Therefore, an attempt should be made to determine whether the Veteran was performing active or inactive duty for training when he suffered a right foot injury.    

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO initially should take appropriate steps to determine the Veteran was serving on active or inactive duty for training on May 26, 1986 when he reported sustaining a right foot injury.  If indicated, the Veteran should be scheduled for a VA examination to determine the nature and likely etiology of the claimed right foot disorder. 

The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.  

2.  the RO then should have the Veteran scheduled for a VA examination to determine nature and likely etiology of the claimed varicose veins and lower extremity edema.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that any disability manifested by varicose veins and/or lower extremity edema had its clinical onset during his period of active service or subsequent period of active or inactive duty for training.  

The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

3.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed low back disorder.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether any currently diagnosed low back disability , including any manifested by bone spurs, had its clinical onset during his period of active service on any period of active or inactive duty for training.  

The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

4.  The RO then should have the Veteran scheduled for a VA examination to determine whether he currently has any lung disability that had its clinical onset during his period of active service or a period of active or inactive duty for training.  

The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

5.  The RO finally should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lipoma or epidermal inclusion cysts of the scrotum.  If any residuals are found, all symptoms and functional effects thereof should be documented.  

The RO then should have the Veteran scheduled for a VA examination to determine whether any claimed lipoma or epidermal inclusion cyst of the scrotum that had its clinical onset during his period of active service or a period of active or inactive duty for training.  

The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.


6.  After completing all indicated development, the RO should readjudicate claims remaining on all appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


